Per Curiam.
■This is a zoning case. The relator applied to the building-inspector of the village of South Orange for a permit to erect a two-story brick and tile building containing six stores on the first floor and four living apartments on the second floor, on property he held in the village.
The building inspector denied the permit for the sole reason that the proposed building was contrary to the building zone ordinance in that the land in question was zoned against buildings of the type proposed.
The relator obtained an alternative writ of mandamus; there is a return to the writ, a demurrer to the return and a stipulation as to the facts. It appears thereby that the village has a board of adjustment whose powers have been amplified by the act of 1926, chapter 315, and that no appeal was taken to that board. In that situation the relator is not entitled to a writ of mandamus against the building inspector. So the Supreme Court has determined in several cases. See Burg v. Ackerman, 5 N. J. Mis. R. 96; Paramount Realty Co. v. Schmitt, 5 Id. 177; State v. Dowling, 5 Id. 180.
The application for the writ of mandamus must be denied, with costs.